138 Ga. App. 666 (1976)
227 S.E.2d 95
BANK OF COMMERCE
v.
WILLIAMS et al.
52193.
Court of Appeals of Georgia.
Submitted May 4, 1976.
Decided May 17, 1976.
Crisp & Oxford, Henry L. Crisp, for appellant.
Hamilton, Anderson & Minge, Jerry L. Minge, for appellees.
PANNELL, Presiding Judge.
The orders appealed from were orders denying a motion for summary judgment. A certificate for review was obtained for the last order and the appeal entered and the record transmitted to this court without application to this court for permission to appeal. See Ga. L. 1975, p. 757; Ga. Ann. Code § 6-701 (2). The appeal, therefore, must be dismissed.
Appeal dismissed. Marshall and McMurray, JJ., concur.